In an action to recover damages for personal injuries, defendants appeal from an order of the Supreme Court, Kings County, dated May 3, 1978, which (1) denied their motion, inter alia, to deny a general preference to this action and to transfer it to the Civil Court of the City of New York, Kings County, and (2) directed plaintiff and defendants to submit to an examination before trial. Order reversed, on the law, with $50 costs and disbursements, and motion granted. Upon this record, the denial of a general preference is warranted. Hopkins, J. P., Martuscello, Damiani and Gulotta, JJ., concur.